Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-13 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 includes the limitation “wherein the first capacitor and the second capacitor are different types of capacitors”. Neither the claim nor the specification suggest any meaning for the term “types of capacitors”. Is the meaning vertical versus horizontal, metal plate versus some other, differing dielectric materials or values, etc.? Examiner assumes any reasonable definition for examination purposes.
Further depending claims not mentioned inherit the deficiencies of their respective base claims and are rejected under similar rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi (U.S. Patent Application Publication 20180358339 A1) in view of Su et al. (U.S. Patent Application Publication 20040251513 A1, hereinafter “Su”).

Regarding Claim 1, Iguchi teaches a display device (at least par 0250 head-mounted display) comprising: 
a light emitting element (par 0103 Fig 4 light emitting element LED 13); 
a capacitive component (par 0103 Fig 4 holding capacitor 108); 
a sampling transistor configured to supply a data signal voltage from a data signal line to the capacitive component (par 0104 Fig 4 MOS transistor 105 supplies data voltage from column data line 102 to gate of drive transistor 111 and capacitor 108; a potential of the gate terminal of the driving transistor 111 is held by the holding capacitor 108); and 
a driving transistor configured to supply a driving current to the light emitting element according to a voltage stored in the capacitive component (par 0104 Fig 3 the selection transistor 105 transitions to an ON state, a column signal is applied from the 
wherein the capacitive component includes a first capacitor (par 0103 Fig 4 holding capacitor 108) 
a first end of the capacitive component is electrically connected to a gate electrode of the driving transistor (par 0103 Fig 4 a drain terminal of the selection transistor 105 is connected to one end of the holding capacitor 108 and a gate terminal of the driving transistor 111), and 
a second end of the capacitive component is electrically connected to a first voltage line (par 0103 Fig 4 the other end of the holding capacitor 108 is connected to a source terminal of the driving transistor 111 and a power supply line (Vcc) 114; par 0111 this other electrode is formed by N-well layer 202: “N-well layer 202 functions as a source electrode of the dr[iv]ing transistor 111 and the other electrode of the holding [capacitor] 108”).
Iguchi appears not to expressly teach wherein the capacitive component includes a first capacitor and a second capacitor electrically connected in parallel with the first capacitor. However, Iguchi Fig 4 par 0111 teaches an isolation structure 203 between 
Su teaches that a capacitance is formed across isolation structures between adjacent transistors’ features. For instance, par 0005 Fig 2 discusses the particular sidewall to sidewall capacitance Csw1. 
Iguchi and Su are analogous art as they each pertain to MOS transistor driving circuits. It would have been obvious given Su’s teaching from Iguchi Fig 6A, see an excerpt below, that a similar sidewall to sidewall capacitance exists across Iguchi’s isolation structure 203 between write transistor 105 output 204b and N-well layer 202 functioning as a source electrode of the driving transistor 111, such that capacitor 108 and the sidewall to sidewall capacitance are in parallel between a gate node of the driving transistor and the first voltage line node. The motivation would have been to provide additional design control of the holding capacitance by adjustment of each of two parallel capacitors making up the holding capacitance.

    PNG
    media_image1.png
    562
    834
    media_image1.png
    Greyscale


Regarding Claim 2, Iguchi as modified teaches the display device according to claim 1, 
wherein the first end of the capacitive component is electrically directly connected to the gate electrode of the driving transistor (Iguchi par 0103 Fig 4 a drain terminal of the selection transistor 105 is connected to one end of the holding capacitor 108 and a gate terminal of the driving transistor 111), and 
the second end of the capacitive component is electrically directly connected to the first voltage line  (Iguchi par 0103 Fig 4 the other end of the holding capacitor 108 is connected to a source terminal of the driving transistor 111 and a power supply line (Vcc) 114; par 0111 this other electrode is formed by N-well layer 202: “N-well layer 202 functions as a source electrode of the dr[iv]ing transistor 111 and the other electrode of the holding [capacitor] 108”).

Regarding Claim 3, Iguchi as modified teaches the display device according to claim 1, wherein a first source/drain region of the driving transistor is electrically connected to the first voltage line  (Iguchi par 0103 Fig 4 the other end of the holding capacitor 108 is connected to a source terminal of the driving transistor 111 and a power supply line (Vcc) 114; par 0111 this other electrode is formed by N-well layer 202: “N-well layer 202 functions as a source electrode of the dr[iv]ing transistor 111 and the other electrode of the holding [capacitor] 108”).

Regarding Claim 4, Iguchi as modified teaches the display device according to claim 1, wherein the first voltage line is configured to supply a constant voltage to the driving transistor (Iguchi par 0226 the voltage applied from the power supply Vcc is set to approximately 3 V to 6 V).

Regarding Claim 5, Iguchi as modified teaches the display device according to claim 1, further comprising a switching transistor electrically connected between the driving transistor and the light emitting element (Iguchi Fig 21 par 0225 teaches an embodiment wherein switching transistor 122 is electrically connected between the driving transistor and the light emitting element).

Regarding Claim 6, Iguchi as modified teaches the display device according to claim 1, wherein the driving transistor is an n-channel type transistor (Fig 23 par 0236 teaches a similar embodiment comprising an n-channel type driving transistor).

Regarding Claim 7, Iguchi as modified teaches the display device according to claim 1, wherein the first capacitor is formed in a first layer and the second capacitor is formed in a second layer (Iguchi Fig 6A par 0109 first capacitor is formed in insulating layer 250, and the second capacitor is formed in isolation structure 203 in the p well layer 201).

Regarding Claim 8, Iguchi as modified teaches the display device according to claim 7, wherein, in a cross-sectional view, the first layer is higher than the second layer (Iguchi Fig 4 insulating layer 250 is above isolation structure 203 in the p well layer 201).

Regarding Claim 9, Iguchi as modified teaches the display device according to claim 1, wherein a first electrode of the first capacitor is the gate electrode of the driving transistor (Iguchi par 0103 Fig 4 a drain terminal of the selection transistor 105 is connected to one end of the holding capacitor 108 and a gate terminal of the driving transistor 111) or an electrode formed on a same layer as the gate electrode of the driving transistor.

Regarding Claim 10, Iguchi as modified teaches the display device according to claim 1, wherein the first capacitor and the second capacitor are different types of capacitors (Iguchi Fig 6A the first capacitor is a vertical capacitor and the second capacitor is a horizontal capacitor).

Regarding Claim 12, Iguchi as modified teaches the display device according to claim 1, wherein an isolation region is formed between a semiconductor region of the driving transistor and a semiconductor region of the sampling transistor (Iguchi par 0111 Fig 6A an isolation region 203 is formed between a semiconductor region 202/205 of the driving transistor and a semiconductor region 204b/201 of the sampling transistor).

Regarding Claim 13, Iguchi as modified teaches the display device according to claim 12, wherein the isolation region is formed by a shallow trench isolation structure in which an insulator is embedded in a groove that extends into a surface of a semiconductor substrate (Iguchi par 0111 Fig 6A the isolation region is STI of embedded SiO2 insulator formed in a groove 203 into the surface of the Si substrate at least 201).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Iguchi (U.S. Patent Application Publication 20180358339 A1) in view of Su et al. (U.S. Patent Application Publication 20040251513 A1, hereinafter “Su”) and further in view of Heo (U.S. Patent Application 20120205647 A1).

Regarding Claim 11, Iguchi as modified teaches the display device according to claim 10. However, Iguchi as modified appears not to expressly teach wherein the first capacitor is a MIM (Metal-Insulator-Metal) capacitor.
Heo teaches wherein the first capacitor is a MIM (Metal-Insulator-Metal) capacitor (par 0052 Fig 10 source/drain electrode 20 of the capacitor region Cst forms a metal-insulator-metal (MIM) capacitor together with the gate electrode 16 thereunder).
Iguchi Su and Heo are analogous art as they each pertain to display gate driving circuits. It would have been obvious to a person of ordinary skill in the art to modify the gate driving main circuit of Iguchi/Su with the inclusion of the gate driving start signal and output signal circuits of Heo. The motivation would have been in order to provide that the thin-film transistor according to the current exemplary embodiments can be driven by a constant voltage (Heo par 0052).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK EDWARDS/Primary Examiner, Art Unit 2624